Case 17-31580-thf         Doc 47     Filed 01/31/19     Entered 01/31/19 15:28:21   Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 In Re:                                               Case No. 18-31580

 Kimberly A Allen
                                                      Chapter 13

 Debtor                                               Judge Thomas H. Fulton

 AGREED ORDER GRANTING MOTION FOR RELIEF FROM AUTOMATIC STAY
 OF PROPERTY KNOWN AS 2016 TOYOTA COROLLA - VIN 2T1BURHE8GC484159

          This matter is set before the Court upon Toyota Lease Trust’s (“Movant”) Motion for

Relief from the Automatic Stay (“Motion”) submitted to the Court, which demonstrates that

Movant holds a security interest in the personal property described as a 2016 TOYOTA

COROLLA - VIN 2T1BURHE8GC484159 (“Property) and that, per the Debtor’s Chapter 13 Plan,

their intent is to surrender the Property to the Movant. The parties agree that the Debtor is

surrendering the property and it is therefore AGREED that this Court shall grant the Motion for

Relief from the Automatic Stay and Movant is authorized to proceed with its State Law rights to

liquidate the Property.

          This is a final and appealable order.

          IT IS SO ORDERED.

 Agreed Upon:

 /s/ Molly Slutsky Simons
 Molly Slutsky Simons (97962)
 Sottile & Barile, Attorneys at Law
 P.O. Box 476
 Loveland, OH 45140
 Phone: 513.444.4100
 Email: bankruptcy@sottileandbarile.com
 Attorney for Movant
Case 17-31580-thf    Doc 47     Filed 01/31/19   Entered 01/31/19 15:28:21   Page 2 of 2



 /s/ Tracy Hirsch
 Tracy Hirsch
 GSH Law Firm
 4898 Brownsboro Center
 Suite 300
 Louisville, KY 40207
 Phone: 502-365-2772
 thirsch.bkatty@gmail.com
 Debtor’s Attorney
 (Per E-Mail Authorization received on
 1/31/2019)

Copies to:

Tracy Hirsch
GSH Law Firm
4898 Brownsboro Center
Suite 300
Louisville, KY 40207
thirsch.bkatty@gmail.com
Debtor’s Attorney

William W Lawrence
310 Republic Plaza
200 S. Seventh St
Louisville, KY 40202
ECF@louchapter13.com
Chapter 13 Trustee

Asst. U.S. Trustee
Office of the U.S. Trustee
601 West Broadway #512
Louisville, KY 40202
ustpregion08.lo.ecf@usdoj.gov

Kimberly A Allen, Debtor
6817 Arbor Creek Dr
Louisville, KY 40228
